Appeal by defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered April 28, 1983, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant argues that eyewitness Raynard Ostermann should not have been allowed to testify at trial that he had *942previously identified defendant at two lineups, since it is defendant’s belief that such testimony constituted improper bolstering in violation of the rule set forth in People v Trow-bridge (305 NY 471). As no objection was taken upon this ground, this matter is not preserved for appellate review (CPL 470.05 [2]; People v Love, 57 NY2d 1023). In any event, such testimony did not constitute improper bolstering (People v Blake, 32 NY2d 935; CPL 60.30; Sobel, Eyewitness Identification § 4.3 [a] [2d ed]).
We have considered such other of defendant’s contentions as have been preserved for our review and find them to be lacking in merit. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.